Case 3:18-cr-00406-K Document 50 Filed 03/19/19 Page 1 of ? PagelD 1 186

IN THE UNITED STATES DISTRICT COURT Zui i248 J ¢
FOR THE NORTHERN DISTRICT OF TEXAS

DALLAS DIVISION Cy WW

UNITED STATES OF AMERICA

Lo]
ake
ae

= a
Co
eT

V. NO. 3:18-CR-00406-K
MICHAEL ATKINSON

FACTUAL RESUME

In support of Michael Atkinson’s plea of guilty to the offenses in Counts ONE and
EIGHT of the Superseding Indictment, Atkinson, the defendant; Taly Haffar, the
defendant’s attorney; and the United States of America (hereinafter “the government’)
stipulate and agree to the following:

ELEMENTS OF THE OFFENSES

To prove the offense alleged in Count ONE of the Superseding Indictment,
charging a violation of 18 U.S.C. § 371, that is, Conspiracy to Commit Hate Crime Acts,
Kidnapping, and Carjacking, the government must prove each of the following elements
beyond a reasonable doubt:

First. That the defendant and at least one other person made an agreement
to commit an offense against the United States, to wit: Hate Crime
Acts, Kidnapping, and Carjacking,' as charged in the Superseding

 

' The elements of Hate Crime Acts are:

First. That the defendant willfully caused bodily injury to any person or, through the
use of a firearm or a dangerous weapon, attempted to cause bodily injury to any
person;

Second. That the defendant acted because of the actual or perceived sexual orientation of
any person; and

Third. That the defendant used a channel, facility, or instrumentality of interstate or
foreign commerce in committing or in furtherance of the commission of the
offense.

The elements of Kidnapping are described below.

Factual Resume—Page 1

 
Case 3:18-cr-00406-K Document 50 Filed 03/19/19 Page 2of7 PagelD 187

Indictment;

Second. That the defendant knew the unlawful purpose of the agreement and
joined in it willfully, that is, with the intent to further the unlawful

purpose;

Third. That one of the conspirators during the existence of the conspiracy
knowingly committed at least one of the overt acts described in the
Superseding Indictment, in order to accomplish the purpose of the
conspiracy.”

To prove the offense alleged in Count EIGHT of the Superseding Indictment,
charging a violation of 18 U.S.C. §§ 1201(a)(1) and 2, that is, Kidnapping and Aiding
and Abetting, the government must prove each of the following elements beyond a
reasonable doubt:

First. That the defendant, aided and abetted by others, unlawfully and
willfully seized, confined, inveigled, kidnapped, abducted, and
carried away and held John Doe 5;

Second. That the defendant, aided and abetted by others, held John Doe 5 for
some ransom, reward, or otherwise; and

Third. That the defendant, aided and abetted by others, used a channel,
facility, or instrumentality of interstate or foreign commerce in
committing or in furtherance of the commission of the offense.?

 

The elements of Carjacking are:

First. That the defendant intended to cause serious bodily harm or death;

Second. That the defendant took a motor vehicle from the person or presence of another;

Third. That the defendant took a motor vehicle by force and violence or by intimidation;
and

Four. That the motor vehicle had been transported, shipped, or received in interstate or

foreign commerce.

? Fifth Circuit Pattern Jury Instruction 2.15A (Sth Cir. 2015).
318 U.S.C § 1201(a)(1); Fifth Circuit Pattern Jury Instruction 2.58 (5th Cir. 2015) (modified).

Factual Resume—Page 2
Case 3:18-cr-00406-K Document 50 Filed 03/19/19 Page 3of7 PagelD 188

STIPULATED FACTS

1. Michael Atkinson, the defendant, admits and agrees that, beginning on or about

December 11, 2017, within the Northern District of Texas, Dallas Division, and
elsewhere within the jurisdiction of this Court, he knowingly and willfully
combined, conspired, confederated, and agreed with Daniel Jenkins (Coconspirator
1), and others known and unknown to the government, to use instruments of
interstate commerce, specifically, a cellular telephone, the internet, and Grindr, a
cellular telephone application (“app”), to lure, kidnap, assault, and rob gay men in
Dallas, Texas because of the actual and perceived sexual orientation of the victims.
Defendant Atkinson, aided and abetted by others, including Daniel Jenkins, and
others known and unknown to the government, used the Grindr app to lure gay men
to a location in Dallas, where members of the conspiracy kidnapped, assaulted, and
robbed the gay men.

On or before December 11, 2017, defendant Atkinson learned that Jenkins
(Coconspirator 1), Coconspirator 2, and others had been using a cellular phone _

application to lure men to the areas in and around Dallas, Texas for robbery.

. On December 11, 2017, defendant Atkinson contacted Coconspirator 2 and asked to

be included in any future robberies.

Factual Resume—Page 3
Case 3:18-cr-00406-K Document 50 Filed 03/19/19 Page4of7 PagelD 189

aN

. On December 11, 2017, Coconspirator 2 contacted defendant Atkinson and invited
him to the Solana Ridge Apartment Complex (Solana Ridge) in Dallas, Texas to
commit robberies.

5. On December 11, 2017, defendant Atkinson agreed with Coconspirator 2 to bring

Atkinson’s loaded handgun to Solana Ridge in order to participate in the robberies.

6. On December 11, 2017, Coconspirator 2 and defendant Atkinson drove together to
Solana Ridge to meet with the other coconspirators and carry out the planned
kidnappings and robberies.

7. When defendant Atkinson and Coconspirator 2 arrived at Solana Ridge, they
entered a vacant apartment (#186), where they were met by fellow coconspirators,
including Jenkins and Coconspirators 3, 4, and 5.

8. Jenkins described the robbery scheme to defendant Atkinson. Jenkins told

defendant Atkinson that he and other coconspirators had been using pictures that he

found on the internet to create “fake” user profiles on a cellular phone app used to
talk to gay men. Jenkins stated that he and the other coconspirators were using this
app to message gay men and lure them to Solana Ridge, supposedly for sex. Jenkins
stated that he and the other coconspirators were in fact luring gay men to Solana

Ridge to rob the men by holding the men in the vacant apartment while Jenkins and

the coconspirators took their ATM cards, car keys, and other possessions at

gunpoint; obtained their ATM PINs; and traveled to local ATMs to withdraw cash

from the victims’ accounts.

Factual Resume—Page 4
Case 3:18-cr-00406-K Document 50 Filed 03/19/19 Page5of7 PagelD 190

9. After defendant Atkinson arrived at Apartment #186 and learned additional details
of the conspiracy to target gay men for kidnapping and violent robberies, he saw
that Jenkins and the coconspirators were holding three victims captive in a back
bedroom of the apartment. Atkinson knew that these men had been lured using the
app, had been robbed, and were being held there against their will so that the
members of the conspiracy could rob them.
10. Defendant Atkinson saw that Coconspirator 3 was guarding three victims in the
back bedroom.
11. Coconspirator 4 told defendant Atkinson that Coconspirator 3 had sexually
assaulted one of the three victims, attempted to force a victim to perform oral sex,
and had urinated and wiped feces on at least two victims.
12. Defendant Atkinson witnessed Jenkins assault at least one victim and call the victim
gay slurs.
13. Defendant Atkinson allowed Coconspirator 4 to use his handgun to threaten victims
and hold them in the apartment while Atkinson and Coconspirator 2 traveled to local
ATMs in a victim’s vehicle in order to withdraw cash from the victims’ bank
accounts.
14. After defendant Atkinson and Coconspirator 2 returned to the vacant apartment, 7Y
Atkinson traveled with Coconspirator 2 to take John Doe 5 ina wana ar mM fr

Maxima to John Doe 5’s house in order to take money from John Doe 5.

Factual Resume—Page 5

 
Case 3:18-cr-00406-K Document 50 Filed FAR SITS Page 6 of 7 PagelD toy
nA mz

beck bhee car

15. Defendant Atkinson rode in the fent-passenger seat of the White-Ntssan and sat
next to John Doe 5, Atkinson held a gun in his lap at all times during the drive to
John Doe 5’s house.

16. The defendant agrees that he committed all the essential elements of the offenses set
forth in Counts One and Eight of the Superseding Indictment. This factual resume
is not intended to be a complete accounting of all the facts and events related to the
offense charged in this case. The limited purpose of this statement of facts is to
demonstrate that a factual basis exists to support the defendant’s guilty plea to

Counts One and Eight of the Superseding Indictment.

Factual Resume—Page 6
Case 3:18-cr-00406-K Document 50 Filed 03/19/19 Page 7of7 PagelD 192

AGREED TO AND STIPULATED on this /2- day of A pee , 2019.

ERIN NEALY COX
UNITED STATES ATTORNEY

Mica ANins en
MICHAEL ATKINSON
Defendant

 

ROSE E. GIBSON

KATHRYN E. GILBERT

Trial Attorneys

United States Department of Justice
Civil Rights Division, Criminal Section
601 D Street N.W., Unit 5134
Washington, D.C. 20004

Telephone: 202-616-4571

Email: rose.gibson@usdo].gov

Zee

ALY HAFFAXR \ ior DANA
Juve for Ce sam Deputy Section Chief

Factual Resume—Page 7

 
